DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/14/2021 is acknowledged.
Claims 1, 14, 15, 17 and 18 are amended.
Claim 16 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18179857.0, filed on 6/26/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendments
Amendments filed on 4/14/2021 are entered for prosecution. Claims 1-15 and 17-18 remain pending in the application. 

Claim Objections
Claim 17 is objected to because of the following informalities:
In line 19, it is suggested to replace “generation, by the processor, a plurality of test scenarios” with “generation, by the processor, of a plurality of test scenarios” for clarity.
In line 38, it is suggested to replace “receive a response” with “receipt of a response” for consistency of the comprising elements of the management of the one or more virtual industrial devices and for clarity.
In line 40, it is suggested to replace “analyze one or more parameters” with “analysis of
In line 42, it is suggested to replace “modify information” with “modification of information” for consistency of the comprising elements of the management of the one or more virtual industrial devices and for clarity.
	Appropriate correction is required.

Response to Arguments
Applicant's arguments with respect to claim 1 in a reply filed 4/14/2021 have been fully considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced reference (Guruswamy) [or a newly introduced portion of an existing reference] are applied in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (US 2014/0223418 A1, hereinafter Michelsen) in view of Guruswamy et al. (US 8,547,974 B1, hereinafter Guruswamy).

Regarding claim 1:
Michelsen discloses a method for generating and managing one or more virtual industrial devices (i.e., virtual service) in an industrial network (see, Michelsen: Fig. 1 and paragraph [0019] disclose generating and maintaining a virtual service in a network), the method comprising: 
capturing, by a processor (see, Michelsen: Fig. 2, Processor 242), data packets associated with an ongoing industrial communication in the industrial network between an industrial application and an industrial device (see, Michelsen: Fig. 6A and paragraph [0082] disclose wherein the requests 605 of client application (i.e., industrial application) and the responses 610 by the server application (i.e., industrial device) are captured within a controlled environment provisioned for the development of a virtual service corresponding to a particular server application 220.); 
segregating, by the processor, the captured data packets into one or more requests and corresponding one or more responses (see, Michelsen: Para. [0033-0034] disclose wherein monitoring tools can intercept responses and corresponding information in transaction data that identifies those responses as corresponding to requests of a particular requester component, thus distinguishing and/or segregating the captured data packets (i.e., transaction data) into one or more requests and corresponding one or more responses.), the segregating of the captured data packets comprising analyzing information comprised in the data packets (see, Michelsen: Para. [0032] discloses wherein the requests and responses are identified by a service model generator from the transaction data (i.e., data packet), which includes extracting and recording the pertinent information from each transaction data (i.e., analyzing information comprised in the data packets).).  
Michelsen does not explicitly disclose wherein storing, by the processor, the one or more requests along with the corresponding one or more responses for the ongoing industrial communication in a memory.
However, Michelsen discloses detecting, collecting, and aggregating (i.e., storing) the one or more requests along with the corresponding one or more responses for the ongoing communication in a storage (i.e., a memory) as shown in Figs. 6A and 6B, Service Model 620 and Performance data 640, respectively, and in Fig. 2, Storage 252, 258 and 260. Paragraph [0032] further discloses wherein recording the pertinent requests and responses from transaction data from each of a variety of different protocols.
Accordingly, though it is not explicitly disclosed by Michelsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Michelsen teaches storing of the captured requests and responses into a memory or a storage (see, Michelsen: Figs. 6A, 6B, and Fig. 2, Storage 252, 258 and 260). 
Michelsen further discloses wherein dynamically generating, by the processor, the one or more virtual industrial devices emulating the industrial device based on the stored one or more requests and the stored corresponding one or more responses (see, Michelsen: Fig. 6C and paragraph [0085] disclose wherein a particular virtual service (i.e., virtual industrial device) is instantiated from a particular virtual model describing aspects of the operation of a particular server application (i.e., industrial device).); 
establishing, by the processor, a communication session between the dynamically generated one or more virtual industrial devices and the industrial application for performing one or more test operations on the dynamically generated one or more virtual industrial devices (see, Michelsen: Fig. 6D and paragraph [0088] disclose wherein a client application (i.e., industrial application) can interact with the virtual service (i.e., virtual industrial device) as if the virtual service were the server application (i.e., industrial device) and paragraph [0089] discloses wherein performing test and generating test results with the use of the virtual service in response to the test.). 
Michelsen does not explicitly disclose wherein generating, by the processor, a plurality of test scenarios, relevant for the industrial device based on dynamically generated one or more virtual industrial devices.
In the same field of endeavor, Guruswamy discloses wherein generating, by the processor, a plurality of test scenarios, relevant for the industrial device based on dynamically generated one or more virtual industrial devices (see, Guruswamy: Abstract and Col. 3, lines 38-44, “The example system may include storage configured to store a packet capture from actual network traffic, the traffic including a multiple protocol message exchange and a scenario generator in communication with the storage, and configured to generate a scenario based on an analysis of the packet capture, the scenario modeling the multiple protocol message exchange.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Michelsen to include the teachings of Guruswamy in order to automatically generate hundreds or even thousands of different test cases derived from actual network traffic based on analysis of the packet capture (see, Guruswamy: Col. 3, lines 34-44 and Col. 4, lines 40-42). 
Michelsen in view of Guruswamy does not explicitly disclose wherein the method for generating and managing the virtual service in a network is applied to industrial networking devices and industrial applications. However, it is obvious to one of ordinary skill in the art that  the term “industrial” in “virtual industrial device”, “industrial network”, “industrial communication”, and “industrial application” has no technical meaning and significance similar to the use of the terms “educational network or education device”, “ecological network or ecological device, or “scientific network or scientific device”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Michelsen in combination of Guruswamy in order to create a virtual service that simulate operations of a server application for testing, development, training, etc. (see, Michelsen: paragraph [0019]). 

Regarding claim 5:
Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen further discloses wherein dynamically generating the one or more virtual industrial devices for the industrial device based on the stored one or more requests and the stored corresponding one or more responses comprises: 
obtaining device configuration information associated with the industrial device from the stored one or more requests and the stored corresponding one or more responses (see, Michelsen: Paragraph [0032] discloses wherein a service model generator 245 is configured to identify requests and responses from the recorded transaction data and can include configuration information identifying the basic structure of requests and responses for each of several supported communication protocols.); and 
dynamically generating the one or more virtual industrial devices to emulate as the industrial device based on the obtained device configuration information (see, Michelsen: Paragraphs [0034-0035] disclose wherein a service model generator 245 can parse requests and responses and response attributes (e.g., using protocol-specific configuration information) identified in transaction data and incorporate such information in service models as the basis of virtual services modeling.).

Regarding claim 6:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen further discloses wherein storing the one or more requests along with the corresponding one or more responses for the ongoing industrial communication in the memory further comprises: 
generating a communication library for storing the one or more requests along with the corresponding one or more responses in the memory (see, Michelsen: Fig. 2 discloses wherein multiple transaction data 252, service models 258 and performance data 260 are stored in the storage or a memory. Para. [0030] discloses generating a plurality of service models (i.e., a communication library) by the service model generator based on detected requests and responses for different software component that is to be virtualized.), wherein the communication library (i.e., the plurality of service models) stores the one or more requests along with the corresponding one or more responses for each industrial device (i.e., a service model) in communication with the industrial application (see, Michelsen: para. [0031] discloses wherein a service model generator generates and stores information in service models identifying one or more characteristics of the transactions described in the transaction data, which contains data describing requests and responses as shown in Fig. 4. Therefore, the plurality of service models (i.e., the communication library) stores information (i.e., requests along with the corresponding responses) for each service model (i.e., each industrial device).).

Regarding claim 7:
Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen does not explicitly discloses wherein establishing the communication session between the dynamically generated one or more virtual industrial devices and the industrial application for performing the one or more test operations on the dynamically generated one or more virtual industrial devices comprises: 
identifying a port number in the respective request for establishing the communication session with the industrial application; 
determining whether the ongoing industrial communication between the industrial device and the industrial application is complete; and 
establishing the communication session between the dynamically generated one or more virtual industrial devices and the industrial application when the ongoing industrial communication between the industrial device and the industrial application is complete.
However, all this is the normal content of any testing steps that are obvious to one of ordinary skill in the art. Identifying a port number in the request for establishing the communication session with the application is an obvious necessity in most protocols. Waiting for the ongoing communication between the device and the application to be complete before establishing a new communication session between the generated virtual device and the application seems to be good common sense. Michelsen discloses wherein in software components 210 and 220 (i.e., industrial device) include functionality for (see, Michelsen: paragraphs [0040-0047]). And thus, it is obvious to one of ordinary skill in the art that the common practice of identifying a port number for establishing the communication session, determining whether ongoing industrial communication is complete before establishing the communication session between a virtual service (i.e., virtual industrial device) and a client application (i.e., industrial application) is obviously implied. 
As such, claim 7 is rejected using an obviousness rationale and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 7.
	Claim 8 is directed towards performing normal content of any testing steps that are obvious to one of ordinary skill in the art. As such, claim 8 is rejected at least based on similar grounds applied to claim 7.

Regarding claim 9:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen further discloses wherein determining whether a request is received from the industrial application, wherein the request is received on a specific port number, and wherein the request comprises one or more parameters (see, Michelsen: paragraph [0052] discloses that if a new request containing a particular command and attributes (e.g., specific port number and one or more parameters) is received); determining whether the received request matches with at least one pre-stored request based on the one or more parameters comprised in the received request; retrieving the at least one matched pre-stored request along with a corresponding pre-stored response for the received request from a memory (the service model can be searched for a matching request that contains the same command and attribute); identifying one or more modified parameters in the received request, the identifying of the one or more modified parameters comprising comparing the one or more parameters in the received request with the one or more parameters in the matched pre-stored request (If a matching request is found,); generating a response for the received request, the generating of the response for the received request comprising modifying the pre-stored response based on the identified one or more modified parameters; and transmitting the generated response to the industrial application via the industrial network, wherein the (the virtualization process returns the response (as identified by information stored in service model) associated with the matching request to the requester).

Regarding claim 10:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 9.
Michelsen further discloses wherein determining whether the received request matches with at least one pre-stored request comprises: storing the received request in the memory when the received request fails to match with the at least one pre-stored request; and outputting a notification on a user interface, wherein the notification indicates that the received request is stored in the memory (see, Michelsen: paragraph [0054] discloses when an unknown request (e.g., a request that contains a command that was not observed as part of the monitored traffic), the request portion of the service model information can indicate that all unknown types of requests should match this request.).

Regarding claim 12: 
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 9.
	Michelsen further disclose wherein the one or more modified parameters comprise an activity identifier, a session identifier, the port number, a sequence (see Michelsen: paragraph [0042] discloses some example parameters that are captured and thus maybe modified such as a session identifier, the time duration, a local IP address, a remote IP address, a remote port, and the like and communication protocol, etc. as disclosed in paragraph [0034] and packet size and other various data as disclosed in paragraph [0037] just as some examples.).

Regarding claim 14:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 1.
	Michelsen further discloses receiving, by the processor (Processor 276), a response from a virtual industrial device of the one or more virtual industrial devices via the industrial network (see, Michelsen: paragraph [0089] discloses wherein a testing engine 240 managing a particular test can assess the performance of the client application interfacing with the virtual service 655, thereby receiving a response from a virtual industrial device.); 
analyzing, by the processor, one or more parameters comprised in the received response (see, Michelsen: paragraph [0089] discloses wherein the test results are analyzed to identify how the client application response to a virtual service exhibiting particular performance characteristics.); 
Michelsen in view of Guruswamy does not explicitly disclose wherein modifying, by the processor, information associated with the virtual industrial device based on the analyzed one or more parameters.
However, it is obvious to one of ordinary skill in the art that the information that are received and analyzed from the above steps must be modified to appropriate format(s) in order to be displayed to the user in the next displaying step. As such, the modifying step is obvious and necessary. In addition, Michelsen discloses that the user can utilize information in the result data 675 to generate additional test, select or modify the set of performance data 640 applied by the virtual service (see, Michelsen: paragraph [0089]).
Michelsen further discloses wherein displaying, by the processor, the modified information associated with the virtual industrial device on a user interface (see, Michelsen: paragraph [0089], “Such result data can be provided to the user (e.g., for display on user device 645).”).

Regarding claim 15:
Michelsen discloses (see, Michelsen: Fig. 2) an apparatus (Virtualization Engine 205) for generating and managing one or more virtual industrial devices (Virtual service 275) in an industrial network (Network 125), the apparatus comprising: 
a processor (Processor 242); and 
a memory coupled to the processor (Memory 244), wherein the memory comprises a virtual industrial device management module (VS Instantiation Engine 250) stored in the form of machine-readable instructions (i.e., “software”) executable by the processor, wherein the virtual industrial device management module is configured to generate and manage one or more virtual industrial devices in an industrial network (see, Michelsen: paragraph [0029], “A virtualization engine 205 can be used to generate and manage virtual services (i.e., virtual industrial devices).”). As such, claim 15 is rejected under similar rationale to claim 1.

Regarding claim 17:
	Michelsen discloses an industrial communication system (see, Michelsen: Fig. 2) for generating and managing one or more virtual industrial devices in an industrial network, the industrial communication system comprising: 
an apparatus of claim 15 (i.e., Virtualization Engine 205); 
an engineering system of claim 16 (i.e., Testing Engine 240); and 
an industrial device (i.e., Application Server 215) communicatively coupled to the engineering system via the industrial network (i.e., Network 125).
As such, claim 17 is rejected under similar rationale to claims 1 and 14.

Regarding claim 18:
	Claim 18 is directed towards instructions (see, Michelsen: paragraph [0029], “software”) stored in a non-transitory computer-readable storage medium (see, Michelsen: Fig. 2, Memory 244) configured to perform the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen in view of Guruswamy further in view of Quimper et al. (US 2007/0233438 A1, hereinafter Quimper).

Regarding claim 2:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen in view of Guruswamy does not explicitly disclose wherein the one or more test operations comprise generating faults for the industrial device, testing one or more scenarios for the industrial device, and controlling parameters associated with the industrial device.
In the same field of endeavor, Quimper discloses wherein the one or more test operations comprise generating faults for the industrial device, testing one or more scenarios for the industrial device, and controlling parameters associated with the industrial device (see, Quimper: paragraph [0025] discloses wherein generating a list of the candidate fault scenarios using the fault symptoms to simulate conditions in which the anomalous behavior was observed. Each fault scenario in the candidate fault scenario list contains different controlling parameters to simulate different fault conditions thereby allowing the operator to test the probable fault scenarios by launching a fault inserted simulation to verify that the anomalous behavior is replicated.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in combination of Guruswamy to include the teachings of Quimper in order to provide a method and apparatus for simulation-based troubleshooting and fault verification in an operator-controlled complex system (see, Quimper: paragraph [0012]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen in view of Guruswamy further in view of Maistri et al. (US 2016/0021149 A1, hereinafter Maistri).

Regarding claim 3: 
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen in view of Guruswamy does not explicitly disclose wherein the information comprised in the data packets comprises type of data packet, packet identifier (ID), session identifier (ID), sequence number, index, and one or more parameters associated with the data packets.
	In the same field of endeavor, Maistri discloses wherein the information comprised in the data packets comprises type of data packet, packet identifier (ID), session identifier (ID), sequence number, index, and one or more (see, Maistri: Fig. 9; paragraph [0037], ID is a BYTE that defines the type of packet being transported …, Source Peer ID is a DWORD including the sender ID, session ID …, sequence number …, block index, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in combination of Guruswamy to include the teachings of Maistri in order to create data packet structure that includes all information parameters necessary to identify a data packet and all information contained in it, which is well known in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michelsen in view of Guruswamy further in view of Nixon et al. (US 8,185,871 B2, hereinafter Nixon).

Regarding claim 4:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 1.
Michelsen in view of Guruswamy does not explicitly disclose wherein the industrial device comprises an industrial field device, industrial controlling device, or the industrial field device and the industrial controlling device.
	In the same field of endeavor, Nixon discloses wherein the industrial device comprises an industrial field device, industrial controlling device, or the (See, Nixon: Claim 1 discloses a process control system comprising a plurality of separate control devices including a field device and a controller communicatively coupled to the field device.).
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in combination of Guruswamy to include the teachings of Nixon in order to be able to perform a plurality of user-selectable control functions using a controller and a field device that performs a physical step in a field (see, Nixon: Abstract & Claim 1). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen in view of Guruswamy further in view of Du et al. (US 2015/0268975 A1, hereinafter Du).

Regarding claim 11:
As discussed above, Michelsen in view of Guruswamy discloses all limitations in claim 9.
	Though it is implied in the disclose of Michelsen, Michelsen in view of Guruswamy does not explicitly disclose wherein generating the response for the received request by modifying the pre-stored response based on the identified one or more modified parameters comprises: modifying the pre-stored response based on user-defined parameters and the identified one or more modified 
	In the same field of endeavor, Du discloses wherein generating the response for the received request by modifying the pre-stored response based on the identified one or more modified parameters comprises: modifying the pre-stored response based on user-defined parameters and the identified one or more modified parameters; and generating the response for the received request, wherein the response comprises one or more modified parameters and the user-defined parameters (see Du: paragraph [0089] discloses wherein the request/response pairs store in the transaction library may be pre-processed (i.e., modified) to distinguish structural information (which may be indicative of a particular protocol specification) from payload information in Step 505 of Fig. 5 and symmetric field substitution from unknown request is performed (wherein the field substitution is viewed as a step based on user-defined parameters such as the user-defined distance and translation functions described in paragraph [0052]) to generate response to system under test in Steps 530 and 535.).
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in combination of Guruswamy to include the teachings of Du in order to increase accuracy and efficiency of the testing (see Du: paragraph [0089]). 

Regarding claim 13:
As discussed above, Michelsen in view of Guruswamy and Du discloses all limitations in claim 11.
Du further discloses wherein the user-defined parameters comprise one or more parameters associated with device data present in the pre-stored response (see, Du: paragraph [0052] discloses user-defined distance and translation functions allowing the framework to be tailored for the specific needs of given context. The user-defined distance function is used to compare the incoming request to the pre-recorded request (i.e., the device data present in the pre-stored request) and the user-defined translation function is used to synthesize a response to generate the synthesized response depending on the incoming request and the recorded (i.e., pre-stored) interaction traces and/or historical data.). 
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in combination of Guruswamy to include the teachings of Du in order to determine the “similarity” using temporal or historical data regarding incoming requests and generated responses for the generation of future responses (see Du: paragraph [0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471